SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

973
CA 12-01850
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, AND VALENTINO, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                     V                                              ORDER

NATIONAL FUEL CORPORATION, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

HARTER SECREST & EMERY, LLP, BUFFALO (DANIEL J. ALTIERI OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered January 17, 2012. The order denied the motion of
plaintiff for reargument.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court